Exhibit 10.1

AMENDMENT AND WAIVER NO. 1
 
AMENDMENT AND WAIVER NO. 1 (the “Amendment”), dated as of November 15, 2010, to
that certain Amended and Restated Credit Agreement, dated as of August 1, 2007
as amended from time to time (the “Credit Agreement”), among Communications &
Power Industries, Inc., a Delaware corporation, as borrower (“Borrower”), UBS
AG, Stamford Branch, as administrative agent (the “Administrative Agent”), the
lenders from time to time party thereto (the “Lenders”) and the other parties
thereto and to that certain Amended and Restated Security Agreement, dated as of
August 1, 2007 as amended from time to time (the “Security Agreement”) among
Borrower, the guarantors party thereto and UBS AG, Stamford Branch as Collateral
Agent.  Defined terms used herein and not defined herein shall have the meaning
given in the Credit Agreement.
 
W I T N E S S E T H:
 
WHEREAS, Section 11.02 of the Credit Agreement permits provisions of the Credit
Agreement and the other Loan Documents to be amended or waived from time to
time;
 
WHEREAS, Borrower has advised the Lenders that the report of its independent
public accountants on Borrower’s financial statements for its fiscal year ended
October 1, 2010 (the “2010 Audit Report”) may include a “going concern”
qualification because the Revolving Maturity Date and the Term Loan Maturity
Date may occur during the fiscal year ending September 30, 2011;
 
WHEREAS, Borrower has requested a waiver of the Default that may arise due to
such “going concern” qualification in the 2010 Audit Report;
 
WHEREAS, Borrower has requested certain amendments of the Credit Agreement and
the Security Agreement;
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION ONE Waiver of Credit Agreement.  The Lenders waive the Default under the
Credit Agreement that would arise if the 2010 Audit Report contains a “going
concern” qualification; provided that (i) such waiver applies only to the extent
that such qualification is because the Revolving Maturity Date and the Term Loan
Maturity Date may occur during the fiscal year ending September 30, 2011 and
(ii) such waiver shall be effective only through August 1, 2011; it being
understood that after such date, an Event of Default shall exist if Borrower
shall not have delivered the 2010 Audit Report (or a restated 2010 Audit Report)
without a “going concern” qualification.
 
          SECTION TWO Amendments to Credit Agreement.
 
(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
sentence at the end of the definition of “Change in Control”:  “Notwithstanding
the foregoing, a Change in Control shall not be deemed to occur solely as a
result of stockholders of Parent entering into a voting agreement which (i)
requires such stockholders to vote their shares of Voting Stock of Parent in
favor of a merger or change of control transaction with an acquiring party; (ii)
grants a proxy to the acquiring party to vote such Voting Stock in favor of the
transaction; or (iii) contains other terms and conditions customary for voting
agreements of such type.”
 
(b) Section 6.02 of the Credit Agreement is hereby amended deleting the word
“and” at the end of clause 6.02(r), and inserting the following after the
semicolon at the end of 6.02(s):
 
“and
 
(t)           Liens securing reimbursement obligations with respect to letters
of credit for the account of Borrower or one of its Subsidiaries (other than
Letters of Credit issued pursuant to Section 2.18); provided that the aggregate
face amount of such letters of credit so secured plus the aggregate face amount
of Letters of Credit issued pursuant to Section 2.18 shall not exceed at any
time $10,000,000;”.
 
(c) Section 6.12(a) of the Credit Agreement is hereby amended by replacing “and
(ix)” with the following: “, (ix) entering into a merger agreement or other
agreement providing for a change in control of Parent and (x)”.
 
SECTION THREE Amendment of Security Agreement.
 
(a) The Security Agreement is hereby amended to insert “(i)” after the words
“(b) Deposit Accounts.” and before the first sentence of Section 3.04(b).
 
(b) The Security Agreement is hereby amended to replace the word “and” before
subclause (C) of the last sentence of Section 3.04(b)(ii) with a comma, and to
insert the following language before the period at the end thereof: “ and (D)
any Deposit Account that holds amounts deposited for purposes of securing letter
of credit reimbursement obligations, which liens are permitted pursuant to
Section 6.02(t) of the Credit Agreement”.
 
SECTION FOUR Conditions to Effectiveness.  This Amendment shall become effective
as of the date (the “Effective Date”) on which the following conditions are
satisfied:
 
(a) The Administrative Agent shall have received (x) counterparts of this
Amendment executed by Borrower, the Administrative Agent and the Collateral
Agent and (y) the Administrative Agent shall have received executed consents to
this Amendment from the Required Lenders.
 
(b) Borrower shall have paid to the Administrative Agent, for the benefit of
each Lender that delivers to the Administrative Agent an executed consent to
this Amendment prior to 5:00 p.m. (New York City time) on November 12, 2010
(each, a “Consenting Lender”), a fee equal to 0.125% of the sum of the aggregate
principal amount of Term Loans and Revolving Commitments of the Consenting
Lenders.
 
(c) Borrower shall have paid all fees of the Administrative Agent and its
affiliates payable in connection with this Amendment and all reasonable
out-of-pocket costs and expenses of the Administrative incurred in connection
with this Amendment, including the reasonable fees and expenses of Cahill Gordon
& Reindel llp, counsel to the Administrative Agent.
 
SECTION FIVE Representations and Warranties.  Each of the representations and
warranties made by any Credit Party set forth in Article III of the Credit
Agreement and in any other Loan Document shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the Effective Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate only to an earlier date in which case they shall be
true and correct as of such date.
 
SECTION SIX Reference to and Effect on the Credit Agreement and the Security
Agreement.  On and after the Effective Date, each reference in the Credit
Agreement or the Security Agreement, respectively, to “this Agreement,”
“hereunder,” “hereof” or words of like import referring the Credit Agreement or
the Security Agreement, as the case may be, and each reference in each of the
Loan Documents to “the Credit Agreement” or the “Security Agreement”, as the
case may be, or  “thereunder,” “thereof” or words of like import referring to
the Credit Agreement or the Security Agreement shall mean and be a reference to
the Credit Agreement or Security Agreement as modified by this Amendment.  The
Credit Agreement and each of the other Loan Documents, as specifically modified
by this Amendment, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or any Agent
under any of the Loan Documents, nor constitute a waiver of any other provision
of any of the Loan Documents.
 
SECTION SEVEN Costs and Expenses.  Borrower agrees to pay all reasonable costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, if any (including, without limitation, the reasonable
fees and expenses of Cahill Gordon & Reindel llp, counsel to the Administrative
Agent).
 
SECTION EIGHT Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION NINE Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[Signature Pages Follow]

 
 

--------------------------------------------------------------------------------

 



COMMUNICATIONS & POWER INDUSTRIES, INC., as Borrower




 
By:
  /s/ Joel A. Littman  

 
 
Name: Joel A. Littman

 
 
Title: Chief Financial Officer, Secretary & Treasurer

 







[Signature Page to CPI Amendment]
 
 

--------------------------------------------------------------------------------

 

UBS AG, STAMFORD BRANCH,  as Administrative Agent and as Collateral Agent
 
By:      /s/ Mary E.
Evans                                                         
Name:  Mary E. Evans
Title:  Associate Director, Banking Products Services, US


By:    /s/ Irja R.
Otsa                                                            
Name:  Irja R. Otsa
Title:  Associate Director, Banking Products Services, US



[Signature Page to CPI Amendment]
 
 
